OPINION.
Green :
This corporation contends that it is entitled to have its net loss, sustained in 1919, deducted from its net income reported in 1918. The Commissioner contends that it is not within the provisions of paragraph (b) of section 204 of the Revenue Act of 1918. This paragraph reads as follows:
(b) If for any taxable 3rear beginning after October 31, 1918, and ending prior to January 1, 1920, it appears upon tbe production of evidence satisfactory to the Commissioner that any taxpayer has sustained a net loss, tbe amount of such net loss shall under regulations prescribed by the Commissioner with the approval of the Secretary be deducted from the net income of the taxpayer for the preceding taxable year; and the taxes imposed by this *1082title and by Title III for such preceding taxable year shall be redetermined accordingly. Any amount found to oe due to the taxpayer upon the basis of such redetermination shall be credited or refunded to the taxpayer in accordance with the provisions of section 252. If such net loss is in excess of the net income for such preceding taxable year, the amount of such excess shall under regulations prescribed by the Commissioner with the approval of the Secretary be allowed as a deduction in computing the net income for the succeeding taxable year.
Does the fact that the corporation, reporting income on the calendar year basis, existed only from May, 1918, to August, 1919, preclude it from taking advantage of the relief thus provided?
As was indicated in the Appeal of Carroll Chain Co., 1 B. T. A. 38, a corporation should not be denied the right to relief simply because it had, due to organization or dissolution, a fractional instead of a whole calendar or fiscal year. This corporation is entitled to the same treatment as a corporation having complete taxable years in 1918 and in 1919. If, as is alleged, it had a net loss in 1919, it is entitled to have such loss deducted from its net income for 1918. The situation here presented is easily distinguishable from that existing in the Appeal of Butler's Warehouses, Inc., 1 B. T. A. 851. Here there was a taxable year, 1918. It is obvious to us that it is unnecessary that this corporation have a taxable year 1920.